Citation Nr: 0921700	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
chronic headaches to include migraines and vascular 
headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to August 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2009, the Board remanded this claim for proper 
notice under Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
requires VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  As the April 2009 remand explained, the 
requirements of Kent have not yet been satisfied in this 
claim.

In addition, the Veteran has not been provided with notice 
regarding the effective date and disability evaluations 
available when service connection is established for any 
claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2009 remand 
also required that the Veteran be provided proper notice 
under Dingess, but such notice was never sent.

Instead of sending the Veteran additional notice, the RO put 
an SSOC Notice Response from the Veteran into the file.  This 
was received by the RO after the Board remand.  The RO did 
not issue a supplemental statement of the case.

The fact that the Veteran said he had no additional evidence 
to submit is of no bearing since the Veteran was never 
advised as to what would be sufficient evidence to support 
his claim.  The RO failed to comply with the remand 
instructions.  The Board errs as a matter of law when it 
fails to ensure compliance with its remand orders, and 
further remand is mandated if it does not.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional notice 
which (a) includes the definition of 
new and material evidence, (b) explains 
the specific bases for the denial in 
the prior decision and (c) describes 
what specific evidence would be 
necessary to substantiate those 
elements required to establish service 
connection that were found insufficient 
in the previous denial.

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Only after completing the above 
action, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

